Cobb, J.
1. The evidence demanded a finding that the accused used, profane language in the presence of the female named in the indictment, and that at the time he did so it was without provocation from *295any source. Whether or not, as matter of law, the provocation which would justify the use of such language in the presence of a female must come from her alone, is not, therefore, in the present case a material question.
Submitted January 15,
Decided January 25, 1900.
Indictment for misdemeanor. Before Judge Proffitt. City court of Elberton. November term, 1899.
Samuel L. Olive, for plaintiff in error.
H. J. Brewer, solicitor, contra.
2. The verdict was manifestly right, and there was no error in denying a new trial. Judgment affirmed.

All the Justices concurring.